DETAILED ACTION
This is a second non-final Office Action, re-opened to show specificity of the type and amount of acid, α-ketoglutaric acid, claimed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-10 are rejected herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey (2007/0148103) in view of the combination of ‘855 and ‘573.
855: Publication No. JP 74019855 B; published May 21, 1974. 

573: Publication No. JP 03076573 A; published April 2, 1991.


With regard to the prior art, the term/phrase "seasoning" encompasses
something used to add taste or flavor to food.  Therefore, seasoning encompasses 
the majority of food/food ingredients. 



With regard to the prior art, the term/phrase "processed soy sauce product" encompasses a soy sauce, because a soy sauce is processed.

Independent Claims 1 and 5 
Harvey teaches methods of making food compositions (0052), including seasonings (0052), comprising:
any amount of a salty taste providing ingredient (ref. clm. 15), including soy sauce (i.e. a food seasoning)(0057);  
any amount of food acids (ref. clm. 15), including: α-ketoglutaric acid (0056); or 
combinations thereof in any amount (ref. clm. 15), which encompasses the specifically claimed amount of α-ketoglutaric acid, from 0.3 to 2.5 mM.

Harvey teaches any amount of food acids in a claim (ref. clm. 15), including: α-ketoglutaric acid (0056).  Therefore said claim is an embodiment of the composition that provides a scope of from above zero up to 100 wt% of food acids, wherein the specification of Harvey provides that the food acid comprises α-ketoglutaric acid, which means the teaching as a whole, absent a showing of criticality, encompasses the specifically claimed amount of α-ketoglutaric acid, from 0.3 to 2.5 mM.

Specificity regarding type/amount of α-ketoglutaric acid 
Harvey does provide specificity regarding type or amount of acid.


‘855 also teaches methods of making soy sauce by adding 0.05 to 1 wt% of α-ketoglutaric acid to a soy sauce (i.e. food seasoning) (see basic Abstract and para. starting: “The preservative for food …”), which encompasses adding at least 0.3 mM to 2.5 mM α-ketoglutaric acid in a food seasoning, as claimed.

‘855 teaches benefits of this specific type of acid in the encompassing amount includes that it has a potent antibacterial property with wide spread anti-bacterial spectrum that inhibits growth of a variety of common food bacteria types (see the Basic Abstract).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making seasonings with soy sauce comprising food acids, including α-ketoglutaric acid, as Harvey, to include α-ketoglutaric acid in the specifically claimed amounts, because ‘855 illustrates that the art finds these amounts of α-ketoglutaric acid to be beneficially added to seasoning comprising soy sauce for its potent antibacterial property with a wide spread anti-bacterial spectrum that inhibits growth of a variety of common food bacteria types.

Type of wheat, fermented
Harvey also teaches the use of wheat, a cereal ingredient (0052), however, does not discuss if it is fermented.



‘573 also teaches methods of making compositions with soy sauce, and further provides that cultured (i.e. fermented) wheat used in soy sauce (Title, Basic Abstract, Use/Advantage, and short article as a whole) for the health benefits of lowering blood pressure (see Use/Advantage).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making compositions with soy sauce including wheat, as Harvey, to include the use of a fermented wheat, as claimed, because ‘573 illustrates that the art finds it suitable for similar intended uses, including methods of making compositions with soy sauce including wheat (see MPEP 2144.07) which further shows that it was known for such a thing to have been done; and further provides health benefits to its use, including lowering blood pressure.

Harvey teaches food acids and/or salts (or ingredients providing a salty taste) further enhance the composition (0053), which provides one of skill with a reasonable expectation that a step of adding has occurred, as in claim 5, since these ingredients are included in the composition made.

Intended use
It would be reasonable for one of skill in the art to expect that similar foods having similar food ingredients would have the similar intended uses, including being a food seasoning, as in claim 1.


Functionality
Since the modified teaching provides encompassing amounts of added α-ketoglutaric acid with added soy sauce (i.e. a fermented material comprising a fermented wheat, i.e. derived from fermented wheat), one of skill would have a reasonable expectation that similar functionality would be achieved, including that said ingredients are imparting a koku attribute (richness) to said food seasoning, as in claim 5.

In summary, applicant claims a formula for making a nutritional composition that use or eliminate common flavoring ingredients, which does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  It is long and commonly known that the object of for people of skill for cooking (e.g. cooks, chefs, and bakers) is to use or eliminate common ingredients to formulate food that is palatable. Such an act, the formulation or creation a food recipe, is not patentable because it does not make a scientific advancement in the field unless a new/novel reaction, coaction or cooperative relationship is made evident by such a creation. 

In other words, the act of making food or food recipes that taste good, even if the combination of the ingredients is not known or has not been done before, is not patentable subject just because it was done.

Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  
At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Dependent Claims
As for claims 2 and 6, Harvey provides the optional use of chicken flavoring (0050), therefore provides embodiments where the use of chicken products are not used; and also does not teach the use of hydrochloric acid.

As for claims 3-4, Harvey teaches the food salts include sodium chloride (0057) in any amount (ref. claim 15), which encompasses the claim of 9 wt% or less, as in claim 3; and encompasses a salt concentration of 5 wt% or less, as in claim 4.

As for claims 7-8, the modified teaching, in ‘573 provides that the cereal derived material is a wheat product. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey (2007/0148103) in view of the combination of ‘855 and ‘573, as applied to claims 1-8 above, further in view of Buckholtz (4,471,002).
As for claims 9-10, although one of skill in the art would have the common knowledge to pasteurize a food product to remove/kill bacteria therein, as not to make consumers sick, the modified teaching does not explicitly discuss that the food seasoning is pasteurized, as claimed.
Buckholtz also teaches methods of making mixed powdered food seasonings (ab.); and further illustrates they are pasteurized before being spray dried (see Ex. XXIV(B)).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making mixed powdered seasoning, as the modified teaching above, to include that the seasoning is pasteurized, as claimed, because one of skill in the art would have the common knowledge to pasteurize a food product to remove/kill bacteria therein, as not to make consumers sick; and Buckholtz illustrates that the art finds pasteurization as being suitable for similar intended uses, including methods of making mixed powdered seasoning. See MPEP 2144.07.

Response to Arguments
It is asserted, that on page 2 of the action, claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey (US 2007/0148103) in view of JP 03076573 (published April 2, 1991). Briefly, the Examiner suggests Harvey teaches methods of making food compositions, including seasonings, comprising any amount of a salty taste providing ingredient like soy sauce, and any amount of food acids including a-ketoglutaric acid; or combinations thereof in any amount, which encompasses the specifically claimed amount of a-ketoglutaric acid, from 0.3 to 2.5 mM. 
The Examiner admits that while Harvey allegedly teaches the use of wheat, the publication does not teach use of fermented wheat. The Examiner cites to JP '573 as teaching methods of making compositions with soy sauce, and use of cultured (i.e. fermented) wheat. 
The Examiner believes it would have been obvious to modify methods of making compositions with soy sauce including wheat, as taught in Harvey, to include the use of a fermented wheat as taught in JP '573, as claimed. 
Applicant has fully considered the Examiner's position, but asserts that the claims cannot be considered to be obvious under 35 U.S.C. §103 in view of the combination of cited art for at least the following reasons. 

It particular, it is respectfully submitted that the Examiner has adopted a publication (Harvey) of minor relevance to the pending claims, selected extremely broad teachings from the publication, and rejected the claims with very little justification for doing so. 

In response, the rejection of record provides two proper grounds of obvious, both with reasoning: 1) ‘573 illustrates that the art finds that soy sauce comprises cultured fermented wheat, that it is suitable for similar intended uses, including methods of making compositions with soy sauce including wheat (see MPEP 2144.07) which further shows that it was known for such a thing to have been done; and 2) ‘373 further provides health benefits to its use, including lowering blood pressure.

It is asserted, that the primary reference of Harvey cannot be considered analogous art and it should not be cited against the pending claims. As stated in MPEP 2141.01(a), "[i]n order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention. In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004)." 
A reference is considered to be analogous art if. (1) the reference is from the same field of endeavor as the claimed invention; or (2) the reference is reasonably pertinent to the problem faced by the inventor. See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. 
As to prong (1) for determining whether a reference is analogous art, it can be noted that the present invention is directed to compositions (soy sauce) having a particular taste (richness) and to methods for making such compositions. As noted in paragraph [0007] of the specification, "[t]he present inventors conducted intensive studies to find a solution to the foregoing problem [means to impart koku attribute (richness) to soy sauce], and, after confirming that traditional soy sauces hardly contain a-ketoglutaric acid, found out, rather surprisingly, that a soy sauce-like seasoning containing a certain having a rich taste. In contrast, Harvey is directed to a "heating or warming composition that may be delivered orally or to the skin or mucous membranes" (see Abstract). Such compositions provide an enhanced warming effect, where a combination of a cooling agent and a warming agent produces a warming sensation at a lower concentration than that at which each component alone is effective (see paragraph [0007]). While reference is made to the use of the warming and cooling agents in compositions suitable for human consumption, such compositions are limited to chewing gum and a confectionery product (see, e.g., paragraph [0014]). Thus, and at most, Harvey teaches a confectionery product having a warming and a cooling effect. In light of this difference, Harvey cannot be said to be in the same field of endeavor as the claimed invention.  
As to prong (2) for determining whether a reference is analogous art, the cited art will be considered to be "reasonably pertinent" to the problem if it would "logically [] have commended itself to an inventor's attention in considering his problem." In re ICONHealth and Fitness, Inc., 496 F.3d 1374, 1379-80 (Fed. Cir. 2007) (quoting In re Clay, 966 F.2d 656, 658, 23 USPQ2d 1058, 1061 (Fed. Cir. 1992)). It is submitted that one of ordinary skill in the art at the time of the invention, striving to produce a soy sauce having a richness of taste, would not have found Harvey to be even remotely pertinent to the problem. While Harvey may teach that food acids can be included in some of the compositions of the invention described in the publication, this is with respect to the production of fruit milk drinks (see paragraph [0053]). Further, while the 
For these reasons, it is clear that Harvey is non-analogous prior art and therefore not legally-relevant prior art. Because JP '573 alone fails to teach each and every element of the claims, the instant rejection should be withdrawn. 
In response, Harvey is analogous in that it is toward a food seasoning with soy sauce, therefore is a teaching of soy sauce or a processed soy sauce food as claimed, which means that Harvey is from the same field of endeavor as the claimed invention, as in prong 1 discussed above. Since prong two is optional, Harvey is not required to be pertinent to the problem faced by the inventor.  Further, MPEP 2144.IV is clear that rationale that is different from Applicant’s is permissible. 
Furthermore, the Court in KSR stated that “[t]he first error of the Court of Appeals in this case was to foreclose this reasoning by holding that courts and patent examiners should look only to the problem the patentee was trying to solve. The Court of Appeals failed to recognize that the problem motivating the patentee may be only one of many addressed by the patent’s subject matter…The second error [was]…that a person of ordinary skill attempting to solve a problem will be led only to those elements of prior art designed to solve the same problem.” 550 U.S. at 420, 82 USPQ2d at 1397. Federal Circuit case law prior to the Supreme Court’s decision in KSR is generally in accord with KSR Court. See e.g., In re Dillon, 919 F.2d 688, 693, 16 USPQ2d 1897, 1902 (Fed. Cir. 1990) (en banc) ( "[I]t is not necessary in order to establish a prima facie case of obviousness that both a structural similarity between a claimed and prior art compound (or a key component of a composition) be shown and that there be a suggestion in or expectation from the prior art that the claimed compound or composition will have the same or a similar utility as one newly discovered by applicant" ) (emphasis added); In re Lintner, 458 F.2d 1013, 1018, 173 USPQ 560, 562 (CCPA 1972) (“The fact that [applicant] uses sugar for a different purpose does not alter the conclusion that its use in a prior art composition would be prima facie obvious from the purpose disclosed in the references.”). 
Also, from MPEP 2141.II.A.2.: Office personnel should continue to follow the general search guidelines set forth in MPEP § 904 to § 904.03 regarding search of the prior art. Office personnel are reminded that, for purposes of 35 U.S.C. 103, prior art can be either in the field of applicant’s endeavor or be reasonably pertinent to the particular problem with which the applicant was concerned. See MPEP § 2141.01(a) for a discussion of analogous art. Furthermore, prior art that is in a field of endeavor other than that of the applicant (as noted by the Court in KSR, “[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one,” 550 U.S. at 417, 82 USPQ2d at 1396 (emphasis added)), or solves a problem which is different from that which the applicant was trying to solve, may also be considered for the purposes of 35 U.S.C. 103. (The Court in KSR stated that “[t]he first error…in this case was…holding that courts and patent examiners should look only to the problem the patentee was trying to solve. The KSR is generally in accord with these statements by the KSR Court. See e.g., In re Dillon, 919 F.2d 688, 693, 16 USPQ2d 1897, 1902 (Fed. Cir. 1990) (en banc) ( "[I]t is not necessary in order to establish a prima facie case of obviousness that both a structural similarity between a claimed and prior art compound (or a key component of a composition) be shown and that there be a suggestion in or expectation from the prior art that the claimed compound or composition will have the same or a similar utility as one newly discovered by applicant" ) (emphasis added); In re Lintner, 458 F.2d 1013, 1018, 173 USPQ 560, 562 (CCPA 1972) (“The fact that [applicant] uses sugar for a different purpose does not alter the conclusion that its use in a prior art composition would be prima facie obvious from the purpose disclosed in the references.”).

It is asserted, that the combination of cited art fails to teach or suggest each and every element of the invention as recited in the pending claims. In particular, the Examiner suggests Harvey teaches food compositions comprising soy sauce and a-ketoglutaric acid. The Examiner also suggests that while Harvey fails to specify the amount of a-ketoglutaric acid that might be included in the composition, because claim 15 simply states that a food acid may be included in the composition, "any amount of food acids" may be included in the composition. 
 a- ketoglutaric acid. 
The first sentence of MPEP 2144.05.1. states "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" (citing In re Wertheim, 541 F.2d 257 (CCPA 1976)). However, Harvey does not disclose any amount of a-ketoglutaric acid, whatsoever. Therefore, the Examiner has failed to establish a prima facie case of obviousness because 0.3 mM to 2.5 mM a-ketoglutaric acid, as claimed, does not 'overlap or lie inside' a range disclosed in Harvey. 
Even assuming for the sake of argument that Harvey is interpreted as teaching a range (any amount), the broad range of Harvey (i.e. a-ketoglutaric acid in any amount) does not make obvious the narrow range recited in the claims (0.3 mM to 2.5 mM). As discussed in MPEP 2144.08, "[t]he fact that a claimed species or subgenus is encompassed by a prior art genus is not sufficient by itself to establish a prima facie case of obviousness. In re Baird, 16 F.3d 380, 382, 29 USPQ2d 1550, 1552 (Fed. Cir. 1994)." 
Under U.S. practice, an examiner must determine whether it would have been obvious to one of ordinary skill in the relevant art to make the claimed invention as a whole, i.e., to select the claimed species or subgenus from the disclosed prior art genus. To address this key issue, an examiner should consider: (i) the size of the genus, (ii) the express teachings of the cited art, (iii) the teachings of structural similarity 
Briefly considering each point, and starting with (i), there is an immense difference in the size of the genus provided in Harvey (a-ketoglutaric acid in any amount) and the species recited in the claims (0.3 mM to 2.5 mM a-ketoglutaric acid). 
	In response, Harvey teaches any amount of food acids in a claim (ref. clm. 15), including: α-ketoglutaric acid (0056).  Therefore said claim is an embodiment of the composition taught that has the scope of from above zero up to 100 wt% of food acids, which does encompasses the claimed range.

It is asserted, that Harvey does not include any express teachings to suggest the very small and narrow range of a-ketoglutaric acid recited in the claims. Nor does Harvey suggest that a- ketoglutaric acid imparts a richness in taste to soy sauce. 
As to (iii), Harvey does not teach any food acids that would be considered structurally similar to a-ketoglutaric acid, let alone that any of the other food acids mentioned in the publication imparts a richness in taste to a food item. Similarly, Harvey does not teach ranges for the amount of any other food acids that might be used in the compositions disclosed in the publication. 
In response, Applicant has not provided a showing of criticality of such a range, therefore the broad amount taught by Harvey encompasses the claimed range. However, the examiner has decided to apply a secondary reference to show specificity as to the specific type and amount of acid claimed, as a matter of customer service and to place the claims in better condition for Appeal, if Applicant so choses to take this route. 

It is asserted, that Harvey does not teach other food acids having similar properties or uses as a-ketoglutaric acid. 


It is asserted, that it can be argued that the technology is unpredictable because it is difficult to determine whether a particular compound will impart a richness in taste to soy sauce without subjecting soy sauce containing the compound to a taste test. 
In response, this argument is not commensurate with the scope of the claims.

It is asserted, that the Examiner has failed to cite any other relevant art. 
In response, this argument is not commensurate with the scope of the claims.

It is asserted, that Harvey is directed to a "heating or warming composition that may be delivered orally or to the skin or mucous membranes" (see Abstract). While reference is made to the use of the warming and cooling agents in compositions suitable for human consumption, such compositions are limited to chewing gum and a confectionery product. (see, e.g., paragraph [0014]). Thus, and at most, Harvey teaches a confectionery product having a warming and a cooling effect. Harvey provides paragraph after paragraph of additives that may be included in the warming compositions of the publication. 
In response, the claims are broadly toward an edible composition comprising soy sauce and a-ketoglutaric acid.  Harvey makes the use of both obvious in the edible composition taught.  The amount of additives Harvey presents is extremely limited given 

It is asserted, that the Examiner has not pointed to any teaching that would have suggested to the skilled artisan to include both soy sauce and a-ketoglutaric in the warming compositions. Indeed, given that Harvey is limited to teaching chewing gum and confectionery products as the only compositions suitable for human consumption, products that are traditionally sweet or at least neutral in taste, it is clear the skilled artisan would have lacked motivation to include two the additives, both of which would impart a salty taste to the composition. 
In response the claims are toward a composition, not a method of using the composition, therefore given the composition is made obvious, its intended use would also be obvious. In this case Harvey makes the use of both soy sauce and a-ketoglutaric acid obvious because the reference shows that they are suitable for use in edible compositions.  Further, Harvey teaches the composition is delivered orally in broad categories of edible foods, including: food products and beverages (ab.) and seasonings (0052), which encompasses seasonings, as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793